Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 10/28/2021 has been received and considered. Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

2.	Claims 1, 4-7, 12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20160314224 A1), further in view of Levinson et al. (US 20170132334 A1).
As per Claim 1, 14 and 20, Wei et al. teaches a method/system/ non-transitory computer readable storage medium (Abstract, Fig.1-2 & Fig. 8), comprising: 
simulating, by implementing a movable object model (Fig. 2 element 56), one or more states of a movable object, each simulated state associated with simulated state data of the movable object ([0017] “"simulated mission" and "simulation of the autonomous vehicle" describe a simulation operation of the autonomous vehicle control system in a simulated virtual environment in which a simulated version of the autonomous vehicle interacts with the simulated virtual environment”; [0019]); 
determining, by implementing a plurality of sensor models (Fig. 2 element 60), one or more sets of simulated sensor data corresponding to the one or more simulated states respectively ([0019] “data associated with the sensors of the autonomous vehicle, such as can be modeled to simulate sensor responses of actual hardware sensors associated with the autonomous vehicle to transform conditions of the simulated virtual environment into actual sensor data. As another example, the simulation behavioral data 24 can include data associated with behavior of the dynamic objects in the simulated virtual environment (e.g., motion of vehicles), data associated with the autonomous vehicle, such as including physical characteristics of the autonomous 
determining, by implementing an environment model (Fig. 2 element 58), environment data of a simulated environment surrounding the movable object ([0019] “the model data 22 can include data associated with the static physical features of the simulated virtual environment corresponding to a rendered three-dimensional geographic scene of interest (e.g., topographical features, buildings, roads, bodies of water, etc.), data associated with one or more dynamic models (e.g., moving objects, such as people, other vehicles, ballistic threats, etc.), data associated with environmental conditions (e.g., weather conditions that can affect sensors and/or performance of the autonomous vehicle, etc.), … the simulation behavioral data 24 can include data associated with behavior of the dynamic objects in the simulated virtual environment (e.g., motion of vehicles), data associated with the autonomous vehicle, such as including physical characteristics of the autonomous vehicle and the interaction of the actuators of the autonomous vehicle in the simulated virtual environment, and can include physics data that can define physical interactions of substantially all components of the simulated virtual environment.”); 
providing the one or more sets of simulated sensor data to a movable object controller configured for generating control signals to adjust states of the movable object ([0019] “the model data 22 can include data associated with ... the sensors of the autonomous vehicle, such as can be modeled to simulate sensor responses of actual hardware sensors associated with the autonomous vehicle to transform conditions of the simulated virtual environment into actual sensor data.”; [0020] “The simulation driver 20 is configured to integrate the simulation inputs SIM provided via the user interface 14 with the model data 22 and the simulation behavioral data 
providing the simulated state data and the environment data to a vision simulator configured for visualizing operations of the movable object in the one or more simulated states  (Fig. 5, [0029]-[0030] “As the autonomous vehicle moves relative to the static features of the geographic scene of interest, the first view 202 and the second view 204 can each be updated in real-time. As an example, the first view 202 can be updated in real-time for display to user(s) via the user interface 14, such as to simulate the view of the geographic scene of interest that is provided via one or more sensors (e.g., video, radar, lidar, or a combination thereof) to assist in providing control commands to the autonomous vehicle during the simulated mission and/or to monitor progress of the simulated mission in real-time. Similarly, the second view 204 can be updated by the simulation driver 20 to provide”, [0031] “simulate the conditions of any of a variety of weather conditions (e.g., rain, snow, wind, etc.) with respect to operation of the simulated version of the autonomous vehicle (e.g., in flight), with respect to changes to coefficient of friction on takeoff and landing, with respect to changes to the effectiveness of sensors, and/or the effects on the behavior of dynamic objects.”, [0034]).  
Wei et al. fails to teach explicitly wherein visualizing the operations of the movable object includes: generating visual data showing the movable object and interactions of the movable object with one or more objects in the simulated environment; and 
providing simulated image data from perspectives of one or more imaging devices borne on the movable object.

providing simulated image data from perspectives of one or more imaging devices borne on the movable object (Fig. 36, [0143]-[0145]).
Wei et al. and Levinson et al.  are analogous art because they are both related to a movable object simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Levinson et al. into Wei et al.’s invention to obtain the invention as specified in Claim 1, 14 and 20. In particular, Levinson et al. teaches a simulator that generates simulated environment based on synthesis of laser and camera data, as well as any other data, such as radar data, sonar data and 3D map data generated in in combination with camera vision/image data or any other sensor data and uses with dynamic object data models visually defined ([00147]) to provide enhanced accuracies in a simulated environment relative to the physical environment in with an autonomous vehicle physically travels ([0149]).

As per Claim 4 and 15, Wei et al. teaches wherein simulating the one or more states of the movable object by implementing the movable object model comprises: 
receiving the control signals from the movable object controller ([0020] “The simulation driver 20 is configured to integrate the simulation inputs SIM provided via the user interface 14 
receiving the visual data from the vision simulator ([0029]-[0030] “As the autonomous vehicle moves relative to the static features of the geographic scene of interest, the first view 202 and the second view 204 can each be updated in real-time. As an example, the first view 202 can be updated in real-time for display to user(s) via the user interface 14, such as to simulate the view of the geographic scene of interest that is provided via one or more sensors (e.g., video, radar, lidar, or a combination thereof) to assist in providing control commands to the autonomous vehicle during the simulated mission and/or to monitor progress of the simulated mission in real-time. Similarly, the second view 204 can be updated by the simulation driver 20 to provide”); and
implementing the movable object model to obtain the simulated state data based on the control signals and the visual data ([0029]-[0030] “As the autonomous vehicle moves relative to the static features of the geographic scene of interest, the first view 202 and the second view 204 can each be updated in real-time. As an example, the first view 202 can be updated in real-time for display to user(s) via the user interface 14, such as to simulate the view of the geographic scene of interest that is provided via one or more sensors (e.g., video, radar, lidar, or a combination thereof) to assist in providing control commands to the autonomous vehicle during the simulated mission and/or to monitor progress of the simulated mission in real-time. 
As per Claim 5, Wei et al. teaches wherein the one or more simulated states comprise at least one of mechanical failures of a propulsion system of the movable object, failures of one or more sensors associated with the movable object, changes in the Earth's magnetic field, a collision between the movable object and another object ([0027], “the dynamic object model can be used to define collisions of the dynamic object with the simulated version of the autonomous vehicle, simulated ordnance of the autonomous vehicle, and/or other dynamic objects in the simulated virtual environment.”), an obstacle avoidance, a target detection, or a target tracking. 
As per Claim 6, Wei et al. teaches wherein the simulated state data of the movable object comprises at least one of a displacement ([0030] “of the relative position of the simulated version of the autonomous vehicle with the static features and the dynamic objects of the simulated virtual environment, as well as …the location of the simulated version of the autonomous vehicle and the dynamic objects within the simulated virtual environment in approximate real-time”), a velocity, an acceleration, an attitude, an angular velocity, an angular acceleration, a longitude, a latitude, or a height of the movable object. 
As per Claim 7 and 17, Wei et al. teaches wherein determining the one or more sets of simulated sensor data by implementing the plurality of sensor models comprises: 
integrating the simulated state data and the environment data to obtained the one or more sets of simulated sensor data ([0019] “For example, the model data 22 can include data associated with the static physical features of the simulated virtual environment corresponding to 
As per Claim 12 and 19, Wei et al. teaches further comprising: 
receiving integrated state data of the movable object from the movable object controller ([0019]-[0020], [0029]-[0030], [0032]), the integrated state data determined by integrating the one or more sets of simulated sensor data and image data obtained from the vision simulator ([0019]-[0020], [0029]-[0030]); and 
performing at least one of: 
comparing the integrated state data of the movable object and the simulated state data; or 
providing the simulated state data and the integrated state data to the vision simulator configured for visualizing the one or more simulated states and integrated states of the movable object ([0019]-[0020], [0029]-[0030], [0040]). 
As per Claim 16, Wei et al. teaches wherein: the one or more simulated states comprise at least one of mechanical failures of a propulsion system of the movable object, failures of one or more sensors associated with the movable object, changes in the Earth's magnetic field, a 
the simulated state data of the movable object comprises at least one of a displacement ([0030] “of the relative position of the simulated version of the autonomous vehicle with the static features and the dynamic objects of the simulated virtual environment, as well as …the location of the simulated version of the autonomous vehicle and the dynamic objects within the simulated virtual environment in approximate real-time”), a velocity, an acceleration, an attitude, an angular velocity, an angular acceleration, a longitude, a latitude, or a height of the movable object.
3.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20160314224 A1) in view of Levinson et al. (US 20170132334 A1) as applied to claim 1, 4-7, 12, 14-17, and 19-20 above, and further in view of SIKORSKY (“X-Wing”).
As per Claim 2, Wei et al. as modified by Levinson et al. fails to teach explicitly wherein the movable object model is used for simulating a four-axis X-wing copter, a six-axis X-wing copter, or an eight-axis X-wing copter. 
SIKORSKY teaches wherein the movable object model is used for simulating a four-axis X-wing copter, a six-axis X-wing copter, or an eight-axis X-wing copter (Pg 4-5 “The entire X-Wing dynamic system was fabricated and tested… computer facility provided a simulation of the RSRA/X-Wing vehicle.”; upper picture on Page 7). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate SIKORSKY into Wei et al. and Levinson et al.’s invention to obtain the invention as specified in Claim 2 to provide enhanced accuracies in a simulated environment relative to the physical environment in with an autonomous vehicle physically travels (Levinson et al.: [0149]). Further SIKORSKY teaches a movable object model used for four-axis X-wing copter (Pg 4-5 “The entire X-Wing dynamic system was fabricated and tested… computer facility provided a simulation of the RSRA/X-Wing vehicle.”) to provide a complicated aerodynamics simulation of x-wing copters (PG 9).

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20160314224 A1) in view of Levinson et al. (US 20170132334 A1) as applied to claim 1, 4-7, 12, 14-17, and 19-20 above, and further in view of Coleman et al. (US 20090087029 A1).
As per Claim 3, Wei et al. as modified by Levinson et al. teaches wherein the movable object model comprises … and a movable object body model for determining the simulated state data (Wei et al.: Fig. 4, [0027] “the dynamic object corresponds to a dynamic object model demonstrating an approximate outline of the physical boundaries of the dynamic object. …the physical boundaries and characteristics of the dynamic object model as a means of interaction of the autonomous vehicle and/or the operational and functional aspects of the autonomous vehicle with the dynamic object.”).

Coleman et al. teaches a direct-current (DC) motor model ([0360]-[0369]).
Wei et al., Levinson et al. and Coleman et al. are analogous art because they are all related to a movable object simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Coleman et al. into Wei et al. and Levinson et al.’s invention to obtain the invention as specified in Claim 3 to provide enhanced accuracies in a simulated environment relative to the physical environment in with an autonomous vehicle physically travels (Levinson et al.: [0149]).  Further Coleman et al. teaches a system of 4D GIS based reality for moving target prediction to track and predict moving targets ([0007]) to provide more reliable motion tracking and prediction i. e. motion speed and direction of the movable object ([0007]).
5.	Claims 8, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20160314224 A1) in view of Levinson et al. (US 20170132334 A1) as applied to claim 1, 4-7, 12, 14-17, and 19-20 above, and further in view of McWILLIAMS, III et al. (US 20110301925 A1).
As per Claim 8 and 18, Wei et al. as modified by Levinson et al. fails to teach explicitly wherein the plurality of sensor models are configured for obtaining simulated sensor data of at least one of an accelerometer associated with the movable object, a gyroscope associated with 
McWILLIAMS, III et al. teaches wherein the plurality of sensor models are configured for obtaining simulated sensor data of at least one of an accelerometer associated with the movable object, a gyroscope associated with the movable object, a magnetometer associated with the movable object, a GPS receiver associated with the movable object, an ultrasonic sensor associated with the movable object, a thermometer associated with the movable object, or a barometer associated with the movable object ([0019] “The UAV simulator 110 may include one or more sensors 146 configured to simulate sensors on-board a UAV. the sensor(s) 146 may include global positioning system (GPS) sensor(s), inertial sensor(s), magnetometer(s), pressure sensor(s) and/or air flow sensor(s).”). 
Wei et al., Levinson et al. and McWILLIAMS, III et al. are analogous art because they are all related to a movable object simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate McWILLIAMS, III et al. into Wei et al. and Levinson et al.’s invention to obtain the invention as specified in Claims 8 and 18 to provide enhanced accuracies in a simulated environment relative to the physical environment in with an autonomous vehicle physically travels (Levinson et al.: [0149]). Further, McWILLIAMS, III et al. teaches an UAV simulator that includes sensors to simulate sensors such as global positioning system (GPS) 

As per Claim 10, Wei et al. as modified by Levinson et al. fails to teach explicitly wherein the environment data comprises at least one of an air pressure or an ambient temperature calculated based on a simulated height of the movable object. 
McWILLIAMS, III et al. teaches wherein the environment data comprises at least one of an air pressure ([0019] The UAV simulator 110 may include one or more sensors 146 configured to simulate sensors on-board a UAV. For example, the sensor(s) 146 may include … magnetometer(s), pressure sensor(s) and/or air flow sensor(s). … The UAV simulator 110 may include an environment model 150, configured to provide environmental data to the UAV model 140. Environmental data may include, but is not limited to, … atmospheric data, e.g., temperature, pressure,…”) or an ambient temperature calculated based on a simulated height of the movable object. 

6.	Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20160314224 A1) in view of Levinson et al. (US 20170132334 A1) as applied to claim 1, 4-7, 12, 14-17, and 19-20 above, and further in view of Zhao et al. (US 20110307213 A1).

Zhao et al. teaches wherein the environment data comprises an Earth's magnetic field strength calculated based on the simulated state data comprising at least one of a longitude, a latitude, a height, or a time of the movable object ([0075], [0095]). 
Wei et al., Levinson et al. and Zhao et al. are analogous art because they are all related to a movable object simulator.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Zhao et al. into Wei et al. and Levinson et al.’s invention to obtain the invention as specified in Claims 9 and 11 to provide enhanced accuracies in a simulated environment relative to the physical environment in with an autonomous vehicle physically travels (Levinson et al.: [0149]). Further Zhao et al. teaches a flight simulator using magnetic field strength and magnetic disturbances to provide accurate local magnetic field data in any local navigation tangent frame ([0075]) and to achieve highly accurate state estimation ([0083]).

As per Claim 11, Wei et al. as modified by Levinson et al. fails to teach explicitly wherein the environment data comprises a magnetic disturbance to the movable object calculated based on at least one of a location, a shape, or a current intensity of an Earth's magnetosphere disturbance at a simulated location of the movable object. 
.

7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (US 20160314224 A1) in view of Levinson et al. (US 20170132334 A1) as applied to claim 1, 4-7, 12, 14-17, and 19-20 above, and further in view of Kikuchi et al. (US 20180096611 A1).
As per Claim 13, Wei et al. as modified by Levinson et al. fails to teach explicitly wherein the control signals are generated based on pulse-width modulation (PWM) signals. 
Kikuchi et al. teaches wherein the control signals are generated based on pulse-width modulation (PWM) signals ([0036], [0054], [0078]). 
Wei et al., Levinson et al. and Kikuchi et al. are analogous art because they are all related to a movable object simulation.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate Kikuchi et al. into Wei et al. and Levinson et al.’s invention to obtain the invention as specified in Claim 13 to provide enhanced accuracies in a simulated environment relative to the physical environment in with an autonomous vehicle physically travels (Levinson et al.: [0149]).  Further Kikuchi et al. teaches an unmanned aerial vehicle (UAV)simulation system that simulates or models the motion of interaction of a virtual UAV model in the virtual word ([0033]-[0034]) using flight data including control signals ([0078]) .

Response to Arguments
8. 	Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Objection in view of the amendment and/or applicant’s arguments.
Applicant’s arguments with respect to claims 1, 14 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument - in view of Levinson et al. (US 20170132334 A1).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146

/EUNHEE KIM/Primary Examiner, Art Unit 2146